1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10

11   GRINDSTONE INDIAN RANCHERIA       No.   2:17-cv-02292-JAM-EFB
     and ONE HUNDRED PLUS MEN,
12   WOMEN AND CHILDREN LIVING ON
     THE GRINDSTONE INDIAN
13   RESERVATION,                      ORDER DENYING PLAINTIFFS’ MOTION
                                       FOR SUMMARY ADJUDICATION
14                Plaintiffs,
15        v.
16   TERRENCE OLLIFF, individually
     and as a beneficiary/trustee
17   of the Olliff Family Trust,
     DIANNE L. OLLIFF,
18   individually and as a
     beneficiary/trustee of the
19   Olliff Family Trust, and DOES
     1-10,
20
                  Defendants.
21

22       This case arises out of a dispute between Defendants

23   Terrence and Dianne Olliff and Plaintiffs Grindstone Indian

24   Ranceria et.al. over who owns a fifty-foot-wide strip of land

25   between their properties.   In October of 2017, the Grindstone

26   Indian Rancheria and 100 of its residents (collectively

27   “Plaintiffs”) sued the Olliffs for trespass, intentional

28   infliction of emotional distress (“IIED”), negligent infliction
                                      1
1    of emotional distress (“NIED”), and declaratory judgment.

2    Compl., ECF No. 1.     Pursuant to the parties’ stipulation,

3    Plaintiffs’ filed an amended complaint, adding claims for

4    conversion and civil harassment.      First Am. Compl. (“FAC”), ECF

5    No. 10-2.

6           In response, Defendants raised four counterclaims.      Answer

7    at 15-26, ECF No. 12.       The Court dismissed the counterclaims

8    without prejudice because Defendants failed to plead an exception

9    to Grindstone’s tribal immunity.      Order Granting Mot. to Dismiss,

10   ECF No. 21.     Defendants filed an amended answer, ECF No. 22, but

11   did not attempt to revive their counterclaims.

12          Plaintiffs filed a motion for summary adjudication on their

13   declaratory judgment claim.      Mot. for Summ. Adjudication

14   (“Mot.”), ECF No. 29.       Defendants oppose this motion.   Opp’n, ECF

15   No. 32.   Because Defendants have demonstrated that genuine issues

16   of material fact exist, the Court DENIES Plaintiffs’ motion for

17   summary adjudication.1

18

19                          I.    FACTUAL ALLEGATIONS

20          The Grindstone Indians are a federally-recognized Indian
21   Tribe.    Response to Statement of Undisputed Facts (“RSUF”) ¶ 1,

22   ECF No. 32-3.     The United States holds two parcels of land in

23   trust for the Grindstone Indians: a parcel recorded in 1909 (“80-

24   acre Parcel”) and a parcel recorded in 1994 (“Parcel 2”).       RSUF

25   ¶ 2.    Parcel 2’s southern border lies along a portion of the 80-

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for August 13, 2019.
                                      2
1    acre Parcel’s northern border.   RSUF ¶ 3.     The Olliffs’ property

2    is adjacent to the western borders of both the 80-acre Parcel and

3    Parcel 2.   Id.

4

5

6

7

8

9

10
     BLM Survey, Exh. A. to Duran Decl., ECF No. 29-4.        The parties
11
     dispute whether the area between points 14, 20, and 19 (“disputed
12
     strip of land”) is part of Parcel 2 or part of the Olliff Parcel.
13
     RSUF ¶ 4.
14
         In 2011, the Bureau of Land Management (“BLM”) surveyed
15
     Parcel 2.   RSUF ¶ 5.   See also BLM Survey.     The Olliffs
16
     informally objected to the results of the survey, arguing they
17
     either owned or held a prescriptive easement over a portion of
18
     land that the BLM included in Parcel 2.      RSUF ¶ 6.   The Olliffs
19
     did not, however, formally protest BLM’s findings within 60 days
20
     of receiving the survey.   RSUF ¶ 9.
21
         The BLM Survey purported to resolve a discrepancy between
22
     two prior surveys: the Pride Survey (conducted in 1976) and the
23
     Knock Survey (conducted in 1893).       See Disputed Fact ¶ 7, ECF No.
24
     32-3, see also BLM Survey at 14.       The Knock Survey used a cedar
25
     post to mark the corner of the “center south 1/16 section,” i.e.,
26
     point 14.   Id.   The Pride survey, however, declined to recognize
27
     Knock’s cedar post as the center south 1/16 section corner.        Id.
28
                                        3
1    Rather, Pride set the corner 48.15 ft. east of the cedar post,

2    i.e., point 20.    Id.   Notwithstanding the Pride survey, the BLM

3    survey found “the Knock monument . . . functions as the NW corner

4    of the Grindstone Indian Rancheria, being that property described

5    in the deed filed April 30, 1909.”      Id.

6        The parties advance two contrasting interpretations of what

7    the BLM Survey says regarding who owns the disputed strip of

8    land.    Plaintiffs’ position is that the survey adopted the Knock

9    monument not only to the northwest corner of the 80-acre parcel,

10   but also for the southwest corner of Parcel 2.     DF ¶ 7.

11   Conversely, Defendants maintain the BLM survey did not displace

12   the Pride survey with respect to Parcel 2’s boundaries;

13   therefore, the Pride monument functions as the southwest corner

14   of Parcel 2.    Id.

15

16                               II.   OPINION

17       A.     Legal Standard

18       A Court must grant a party’s motion for summary judgment

19   “if the movant shows that there is no genuine dispute as to any

20   material fact and the movant is entitled to judgment as a matter
21   of law.”   Fed. R. Civ. Proc. 56(a).    The movant bears the

22   initial burden of “informing the district court of the basis for

23   its motion, and identifying [the documents] which it believes

24   demonstrate the absence of a genuine issue of a material fact.”

25   Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).     A fact is

26   material if it “might affect the outcome of the suit under the
27   governing law.”    Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

28   248 (1986).    Once the movant makes this initial showing, the
                                         4
1    burden rests upon the nonmoving party to “set forth specific

2    facts showing that there is a genuine issue for trial.”        Id.   An

3    issue of fact is genuine if “the evidence is such that a

4    reasonable jury could return a verdict for the nonmoving party.”

5    Id.

6          B.    Evidentiary Objections

7          Defendants raised evidentiary objections to ¶¶ 7-8 in

8    Plaintiffs’ statement of undisputed facts.      RSUF ¶¶ 7-8.    They

9    argue that these two “undisputed facts” misstate the evidence

10   cited.     The court agrees.    Defendants also objected to portions

11   of Hoagland’s Declaration (¶ 3 and Exh. C), ECF No. 29-3, as well

12   as portions of Kirk’s Declaration (¶¶ 6, 14-15), ECF No. 29-5.

13   Objections, ECF No. 32-4.        Plaintiffs responded.   Response, ECF

14   No. 35-1.

15               1.    Objection 1

16         Paragraph 3 of Hoagland’s declaration states, “I have

17   reviewed and authenticated as true and correct copies all

18   exhibits attached hereto.”      Accompanying Exhibit C contains

19   arrows pointing to the disputed strip of land alongside a caption

20   that says, “Unwritten rights and or use may exist for Parcel 2 of
21   Book 5 P.M. 43.”     Defendants argue this caption is impermissibly

22   speculative.     Objection at 2-3. (citing Fed. R. Civ. Proc. 56(e);

23   Thornhill Publ’g Co., Inc. v. GTE Corp., 594 F.2d 730, 738 (9th

24   Cir. 1979)).     The authority Defendants cite does not support

25   their objection.     Both Rule 56(e) and Thornhill,594 F.2d at 738

26   discuss the sufficiency of evidence adduced by non-moving parties
27   to defeat a motion for summary judgment, rather than the evidence

28   brought by a moving party to satisfy his initial burden.
                                          5
1    Furthermore, Hoagland’s sworn affidavit contends his survey was

2    based on “experience as a Professional Land Surveyor with the

3    State of California and as an employee of Compass Consulting

4    Incorporated.”    Hoagland Decl. ¶¶ 4-7; Response at 2-3.

5    Defendants’ objection is OVERRULED.

6              2.      Objection 2

7          Paragraph 6 of Kirk’s Declaration says, “However, for

8    decades prior to 1994, the Grindstone Indians used portions of

9    Parcel 2 for ingress and egress to the Rancheria.       This use was

10   open and obvious.”    Defendants object, arguing the statements

11   are conclusory, lack foundation, and are vague and ambiguous.

12   Objection at 3.    The Court agrees that the statements lack

13   foundation.    Contrary to what Plaintiffs argue, Kirk’s role as

14   the Tribe’s Chairman does not necessarily afford him personal

15   knowledge of what Parcel 2 was used for or for how long.        See

16   Response at 3.    Defendants’ objection is SUSTAINED.

17             3.      Objection 3

18         Paragraph 14 of Kirk’s Declaration says, “The BLM Survey

19   determined that in 1976, Surveyor George Pride had moved a marker

20   that had been in existence for more than eighty years by the
21   original surveyor T.S. Knock in 1983.”     Defendants object,

22   arguing the statement is conclusory, hearsay lacking foundation,

23   and misstates the evidence.     Objection at 4.   The Court agrees

24   that this statement misstates the evidence, and is not, as

25   Plaintiffs argue, “an accurate paraphrase of the BLM Field

26   Notes.”   See Response at 4.    Defendants’ objection is SUSTAINED.
27   ///

28   ///
                                        6
1                 4.   Objection 4

2            Paragraph 15 of Kirk’s Declaration says, “The 2011 BLM

3    survey re-established the original Knock boundary line,

4    Overruling [sic] Pride’s boundary line, and providing the

5    disputed land along the border between Parcel 2 and the Olliff

6    Parcel to the Grindstone Rancheria.”      Defendants contend this

7    statement is conclusory, hearsay lacking foundation, and

8    misstates the evidence.     Objection at 5.   The Court agrees that

9    the statement misstates the evidence.       Kirk’s interpretation of

10   the BLM Survey and accompanying field notes go beyond what the

11   BLM expressly concluded.     Defendants’ objection is SUSTAINED.

12           C.   Analysis

13           The Declaratory Judgment Act allows a district court to

14   “declare the rights and other legal relations of any interest

15   party seeking such declaration.”       28 U.S.C. § 2201(a).   Here,

16   Plaintiffs request a declaration from the Court affirming that

17   the Bureau of Land Management’s 2011 Cadastral Survey

18   conclusively established Grindstone Rancheria’s ownership of the

19   disputed strip of land.     The Court denies Plaintiffs’ motion

20   because the question of whether the BLM Survey included the
21   disputed strip of land in Parcel 2 is a genuine issue of material

22   fact.

23           Plaintiffs correctly maintain that federal law grants the

24   BLM authority perform cadastral surveys of public lands.        See

25   Mot. at 13-14.    These surveys, they argue, are dispositive in

26   establishing the boundaries of public land.      Mot. 12-15.    And
27   because Defendants failed to timely protest the BLM Survey in

28   2011, they are barred from doing so now.      Mot. at 16-18.
                                        7
1    Defendants, however, neither refute BLM’s authority to prescribe

2    the metes and bounds of public land nor the conclusiveness of the

3    2011 survey.   Rather, they contend the BLM Survey, on its face,

4    does not include the disputed strip of land as part of Parcel 2.

5    Opp’n at 7.

6          Defendants concede that the BLM Survey is dispositive in

7    prescribing the boundaries of Parcel 2.      Opp’n at 3-4.    They also

8    accept that the Knock monument functions as the northwest corner

9    of the 80-acre Parcel.   Opp’n at 3.     But they reject Plaintiffs’

10   contention that the BLM Survey also set the Knock monument as the

11   southwest corner of Parcel 2.    Opp’n at 4-5, 7.      The exhibits to

12   Defendants’ brief support their opposition.       See Exh. A-C to

13   White Decl., ECF No. 32-1.     Relying on these exhibits, a

14   reasonable juror could interpret Parcel 2 and the 80-acre Parcel

15   as having two different corners.       See id.   The Pride Survey, the

16   BLM Survey, and the White Survey all show an unaccounted-for gap

17   between the line that appears to be the western border of Parcel

18   2 and the line that appears to be the eastern border of the

19   Olliffs’ property.   See id.

20         Plaintiffs’ opening brief does not identify anything in the
21   BLM Survey or otherwise that accounts for this gap or clearly

22   states that Parcel 2’s western border extends as far as the 80-

23   acre Parcel’s western border.    In fact, one of their exhibits

24   counsels the Court against accepting Plaintiffs’ interpretation

25   of the BLM Survey.   Exhibit B to Duran’s declaration is the BLM’s

26   response to Defendants’ informal objections to the 2011 survey.
27   ///

28   ///
                                        8
1    The letter states:

2        With acceptance of Knock’s center south 1/16 corner,
         the monuments set during the 1976 survey by Pride to
3        mark the corners of Parcel 2, were accepted during our
         resurvey as marking the corner of said parcel, but not
4        as points on the north and south centerline of the
         section.
5

6    Exh. B. to Duran Decl. at 1.     This statement is wholly consistent

7    with Defendants’ argument that the Knock monument marks the

8    northwest corner of the 80-acre Parcel and the Pride monument

9    marks the southwest corner of Parcel 2.     See Opp’n at 3-5, 7.     It

10   also reinforces Defendants’ position that they are not attempting

11   to challenge the BLM Survey; in this respect, they agree with it.

12       Plaintiffs’ reply does not meaningfully respond to

13   Defendants’ argument that disputed issues of fact preclude

14   summary adjudication.    Reply ISO Mot. for Summ. Adjudication

15   (“Reply”), ECF No. 35.    Instead, they double-down on their theory

16   that Defendants failed to timely exhaust their administrative

17   remedies and are now using a “backdoor approach” to “completely

18   contradict and challenge the BLM Survey.”     Reply at 2-5.

19   Despite these accusations, Plaintiffs are the only ones who seek

20   to muddle the distinction between interpreting the BLM’s survey
21   and challenging the validity of that survey.     See Reply at 3-4.

22   Citing the APA, 5 U.S.C. § 704, Plaintiffs argue the Court is

23   without authority to interpret the BLM Survey.     Reply at 3-4.

24   This argument misses the mark.     The APA allows courts to review

25   the accuracy of an administrative decision under certain

26   circumstances.   5 U.S.C. § 702.    It does not curtail the Court’s
27   ability to discern how an agency’s decision applies to a set of

28   facts.   As explained above, Defendants do not challenge the
                                        9
1    accuracy of the BLM Survey; they challenge Plaintiffs’ reading of

2    it.

3          Anticipating their exhaustion argument might fail,

4    Plaintiffs contend they are entitled to summary adjudication

5    because neither adverse possession nor prescriptive easements are

6    permitted on Indian land.    Mot. 17-18.   Both of these arguments

7    fail, as they assume what has not yet been proven: that

8    Grindstone Rancheria ever owned the disputed strip of land.

9          Finally, Plaintiffs insist the Court should grant their

10   motion for summary adjudication even if they failed to prove

11   their ownership interest in the disputed strip.     Mot. at 15-16;

12   Reply at 4-5.     They argue 25 U.S.C. § 194 places the burden of

13   proving ownership on non-Indians—here, the Olliffs—when there’s a

14   property dispute between Indians and non-Indians.     Id.   Not

15   quite.   Section 194 does not place the burden of proving

16   ownership on non-Indians until “the Indian [has made] out a

17   presumption of title in himself from the fact of previous

18   possession or ownership.”    The parties dispute both who

19   previously owned the land and who previously possessed it.        See

20   DF ¶¶ 8, 13-15.    Given this dispute, Plaintiffs cannot show, as a
21   matter of law, that they are entitled to Section 194’s

22   presumption.    Accordingly, Defendants were not obliged to prove

23   their ownership of the disputed strip of land to defeat

24   Plaintiffs’ motion.

25         Questions of “where the line run by a survey lies on the

26   ground, and whether any particular tract is on one side or the
27   other of that line, are questions of fact.”     United States v.

28   State Inv. Co., 264 U.S. 206, 211 (1924), see also U.S. v.
                                        10
1    Pappas, 814 F.2d 1342, 1343 n.2 (9th Cir. 1987).   These issues of

2    fact are material and preclude the Court from granting summary

3    adjudication on Plaintiffs’ declaratory judgment claim.

4

5                               III.   ORDER

6        For the reasons set forth above, the Court DENIES

7    Plaintiffs’ motion for summary adjudication on their declaratory

8    judgment claim.

9        IT IS SO ORDERED.

10   Dated:   August 13, 2019

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       11
